DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on June 29, 2022, in which Applicant amended claims 1-4, 9-12 and 17-19, cancelled claim 20, and added new claim 21.
Claims 1-19 and 21 are allowed as per examiner's amendment below.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claims 6, 14 and 17 have been amended as follows:

AMENDMENTS TO THE CLAIMS:

6. (Currently Amended) The system of claim 1, wherein an [[the]] evaluated form of the handlebar expression includes a hostname.

14. (Currently Amended) The method of claim 9, wherein an [[the]] evaluated form of the handlebar expression includes a hostname.

17. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
receiving a command for a first configuration change associated with a software deployment, wherein the command comprises a handlebar expression having a first evaluated form;
in response to receiving the command, accessing a first particular link corresponding to the first evaluated form;
in response to the accessing of the first particular link , implementing the first configuration change;
updating the handlebar expression to a second evaluated form distinct from the first evaluated form;
storing information of the updated handlebar expression in a repository;
receiving a subsequent command for a second configuration change associated with the software deployment;
in response to receiving the subsequent command, accessing a second particular link corresponding to the second evaluated form; and
in response to the accessing of the second particular link, implementing the second configuration change.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, the system recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination the limitations "updating the handlebar expression to a second evaluated form distinct from the first evaluated form; storing information of the updated handlebar expression in a repository; receiving a subsequent command for a second configuration change associated with the software deployment; in response to receiving the subsequent command, accessing a second particular link corresponding to the second evaluated form; and in response to the accessing of the second particular link, implementing the second configuration change." when considered in combination with the remaining limitations of claim 1.
Independent claims 9 and 17 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070157172 A1 - Template Integration, and EP 2924565 A1 - Web-application-launch application programming interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192